                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    BRYAN KANU,                                 :       Case No. 1:18-cv-38
                                                :
          Plaintiff,                            :       Judge Timothy S. Black
                                                :
    vs.                                         :       Magistrate Judge Stephanie K.
                                                :       Bowman
    SIEMENS PLM SOFTWARE, et al.,               :

           Defendants.

                           DECISION AND ENTRY
              ADOPTING THE REPORTS AND RECOMMENDATIONS
          OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 8, 13) AND
                  TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and submitted a Report and

Recommendation (Doc. 8) recommending that Plaintiff’s complaint be dismissed.

Plaintiff timely filed an objection. 1




1
  The objection argues that Plaintiff should be entitled to keep his in forma pauperis status
because he plans to use his savings to pay tuition. (Doc. 10 at 13). The Magistrate Judge
properly concluded that Plaintiff’s desire to “maintain his financial independence and/or to
preserve his more than eight thousand dollars in savings” is not a sufficient basis to grant him
pauper status. (Doc. 8 at 3). The objection repeatedly states in conclusory fashion that the
Magistrate Judge erred in recommending dismissal, but does not offer any substantive,
persuasive argument that the allegations of the Amended Complaint assert a plausible right to
relief. Additionally, the objection’s reference to the Second Amended Complaint (Doc. 11) is
improper because that pleading was not filed in accordance with Rule 15. Specifically, the
Second Amended Complaint (Doc. 11) was not filed within the time limits allowed by Rule
15(a)(1), nor was it filed with leave of Court pursuant to Rule 15(a)(2). Accordingly, the Second
Amended Complaint (Doc. 11) shall be STRICKEN from the docket.
       After the Magistrate Judge recommended dismissal of Plaintiff’s complaint,

Plaintiff moved for leave to file an Amended Complaint. (Doc. 12). The Magistrate

Judge subsequently issued a Report and Recommendation recommending Plaintiff’s

motion for leave be denied. (Doc. 13). Plaintiff filed another objection (Doc. 15), which

again failed to offer any substantive, persuasive argument that the allegations of his

proposed Amended Complaint state a plausible right to relief.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the aforementioned Reports and Recommendations should be and are

hereby ADOPTED in their entirety. Accordingly:

       1.     The Reports and Recommendations (Docs. 8, 13) are ADOPTED;

       2.     Plaintiff’s objections (Docs. 10, 15) are OVERRULED;

       3.     Plaintiff’s in forma pauperis status is REVOKED based upon a lack of
              indigency;

       4.     Plaintiff’s Second Amended Complaint (Doc. 11) is STRICKEN from the
              record. The Clerk is ordered to strike Doc. 11;

       5.     Plaintiff’s Amended Complaint (Doc. 6) is DISMISSED with prejudice for
              failure to state a claim under Title VII or other federal law;

       6.     Plaintiff’s motion for leave to file an Amended Complaint (Doc. 12) is
              DENIED;

       7.     Pursuant to 28 U.S.C. § 1915(a), an appeal of this Order would not be taken
              in good faith. Accordingly, Plaintiff is denied leave to appeal in forma
              pauperis. Plaintiff remains free to apply to proceed in forma pauperis in
              the Court of Appeals; and



                                             2
        8.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:        2/19/19                                         s/ Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          3
